

114 SRES 361 RS: Urging robust funding for humanitarian relief for Syria.
U.S. Senate
2016-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIICalendar No. 367114th CONGRESS2d SessionS. RES. 361IN THE SENATE OF THE UNITED STATESFebruary 3, 2016Mr. Corker (for himself, Mr. Cardin, Mr. Perdue, Mrs. Boxer, Mr. Murphy, Mr. Markey, Mrs. Shaheen, Mr. Coons, Mr. Udall, Mr. Kaine, and Mr. Menendez) submitted the following resolution; which was referred to the Committee on Foreign RelationsFebruary 10, 2016Reported by Mr. Corker, with amendmentsOmit the part struck through and insert the part printed in italicRESOLUTIONUrging robust funding for humanitarian relief for Syria.
	
 Whereas the conflict in Syria, which is in its fifth year, has taken the lives of over 250,000 Syrians and displaced millions more;
 Whereas the humanitarian needs for Syria are overwhelming and require a sustained, tangible response from the entire international community to ensure that the short- and long-term needs of the Syrian people are addressed;
 Whereas, as the short- and long-term needs of the Syrian people increase, the availability of basic services for the almost 4,600,000 Syrians sheltering in Turkey, Jordan, Lebanon, and other neighboring countries, which are already under severe strain, is diminishing;
 Whereas addressing the humanitarian situation in Syria and in Syrian refugee-hosting countries is an essential component to providing stability to the region;
 Whereas the Government of Kuwait, notably, hosted pledging conferences in 2013, 2014, and 2015 to raise funds for United Nations humanitarian appeals for Syria;
 Whereas the pledges to previous United Nations humanitarian appeals for Syria have failed to meet the humanitarian needs of the Syrian crisis, as determined by the United Nations;
 Whereas not all pledges are fully converted into donations, further adding to the difficulty in meeting the humanitarian needs of Syria;
 Whereas, on February 4, 2016, the Governments of the United Kingdom, Germany, Kuwait, and Norway will host hosted a fourth Syria conference in London to raise funds and support for the United Nations humanitarian appeal for Syria;
 Whereas the fourth Syria conference aims aimed to significantly increase funding—
 (1)to address the immediate and long-term needs of individuals affected by the Syrian conflict; and (2)to maintain pressure on parties to the conflict to protect civilians affected by the conflict;
 Whereas, as of February 2016, the United States is the largest single humanitarian donor to the Syrian crisis and has given over $4,500,000,000 in humanitarian relief for Syria; and
 Whereas the United Kingdom, Kuwait, Germany, and Norway are allies of the United States and have demonstrated commitment to addressing the humanitarian crisis in Syria: Now, therefore, be it
	
 That the Senate— (1)commends the Governments of the United Kingdom, Kuwait, Germany, and Norway for their efforts to address the humanitarian crisis in Syria, including the substantial financial commitments made by the Governments of the United Kingdom, Kuwait, Germany, and Norway;
 (2)encourages the international community to act with urgency— (A)to alleviate the humanitarian crisis in Syria and in Syrian refugee-hosting countries in the region; and
 (B)to support the upcoming efforts undertaken as a result of the fourth Syria conference in London by joining the United States and other countries with substantial pledges of assistance; and
 (3)urges each donor country to fulfill the United Nations pledging commitments to Syria to address the short- and long-term humanitarian needs of the Syrian people.February 10, 2016Reported with amendments